Consolidated actions brought to recover damages for personal injuries resulting from leaking gas. At the close of the case, counsel for the gas company moved to dismiss as to it on authority of Reid v. Westchester Lighting Co. (236 N. Y. 322), which holds that unless a gas company assumes control of the pipes in a house, liability does not attach to it for the results of escaping gas. Counsel for the savings bank, the owner of the building, moved to dismiss as to it on the ground that plaintiffs had failed to establish negligence. Decision was reserved on the motions but, later, judgment was entered in favor of both defendants. Judgment unanimously affirmed, with costs. No opinion. Present — Hagarty, Davis, Johnston, Adel and Close, JJ.